To compel respondent to deliver up certain bonds which had been deposited with him under the railroad aid law.
Granted April 16, 1872.
Held, that mandamus is the proper remedy for enforcing a specific legal right, for which there is no other adequate legal remedy. It is not excluded by other legal remedies which are not adequate to secure the specific relief needed, nor by the existence of a specific remedy in equity. Replevin is not the proper remedy to obtain possession of papers filed in the probate office. The custody of such papers belongs to the officer in charge, and mandamus to compel the custodian to deliver them up is the only safe process.